              Case 1:19-cr-10117-IT Document 430 Filed 09/09/19 Page 1 of 3




                                                        U.S. Department of Justice

                                                        Andrew E. Lelling
                                                        United States Attorney
                                                        District ofMassachusetts
Main Reception: (617) 748-3100                          John Joseph Moakley United Slates Courthouse
                                                        I Courthouse Way
                                                        Suite 9200
                                                        Boston, Massachusetts 02210


                                                        September 5, 2019

                                                                                              _ -en        '        sn
                                                                                             cr> •         oo       ^
BY HAND                                                                                       c~>—H
                                                                                                           ^I       5-n
                                                                                                                    ^7^
                                                                                              —4^              on   com
Honorable Indira Talwani                                              •
U.S. District Judge                                                                           ^c~>             ^    Z!
U.S. District Court for the District of Massachusetts                                          'i:r>c=.
                                                                                               c/> - r j
                                                                                                               ^    o
                                                                                                               o    m
John Joseph Moakley United States Courthouse                                                   " —i            CO
One Courthouse Way, Suite 2300
Boston, MA 02210

           Re;      United States v. Abbott, et aL, No. 19-cr-10117-IT

Dear Judge Talwani:

           As indicated in Footnote 1 of the Government's Memorandum regarding Methodology
for Calculating Gain or Loss under the Sentencing Guidelines, which was filed today in the
above-referenced matter at Docket 420, enclosed please find an Appendix of documents cited
therein.


                                                        Sincerely,




                                                        Eric S. Rosen
                                                        Assistant United States Attorney
              Case 1:19-cr-10117-IT Document 430 Filed 09/09/19 Page 2 of 3




                                            APPENDIX
                          to the Government's Memorandum Regarding
           the Methodologyfor Calculating Gain or Loss under the Sentencing Guidelines^
                         United States v. Abbott, et aL. No. 19-cr-10117-IT


     Tab      Document
      1.       Winton, Richard, Long before college admissions scandal, universities saw signs of
              fraud on campus, L.A. Times (May 20, 2019), available at
               https://www.latimes.com/local/lanow/la-me-college-admissions-scandal-
              iiniversities-what-know-explainer-20190520-story.html
      2.       Georgetown University, Update on the U.S. Department of Justice Investigation
               (March 12, 2019), available at https://www.georgetown.edii/media-
              advisories/03122019b
      3.      Rubin, Joel and Matthew Ormseth, How many students cheated to get into USC? A
              look inside the admissions investigation, L.A. Times (July 16,2019), available at
              https://www.latimes.coni/local/lanow/la-me-college-admissions-usc-20190716-
              story.html
      4.      University of Southern California, Updates regarding college admissions
              investigation, available at https://news.usc.edu/l 55195/statement-regarding-college-
              admissions-investigation/ (last updated Aug. 12, 2019)
      5.      University of Southern California, USC information on college admissions issue
              (Aug. 11,2019), available at https://news.usc.edu/155225/usc-information-on-
              college-admissions-issue/
      6.      E-Poll Market Research, How Do Brands Survive a Crisis? (May 13,2019),
              available at https://blog.epollresearch.eom/2019/05/l 3/how-do-brands-survive-a-
              crisis/
      7.      Rooney, P., and Smith, J., The Impact ofHighly Publicized Campus Scandals on
              College Outcomes, Contemporary Economic Policy (Mar. 18,2019), available
              at https://onlinelibrary.wiley.eom/doi/full/l 0.1111/coep. L2427
      8.      Mackovich, Ron, USCsees record number ofapplicantsforfall 2018 admission,
              USC News (March 23,2018), available n/https://news.usc.edu/139338/usc-
              acceptance-rate-fall-2018-admission/
      9.      USC Domsife College of Letters, Arts and Sciences, Freshman Application Process,
              available at https://domsife.usc.edu/undergraduate-application-process/ (last
              accessed Sept. 4, 2019)
      10.     Kahn-Perry, Taylor, Admissions Rate Falls to 14 Percent, Lowest in University
              History, TiVEYiOYh (April 5, 2019), available a/https://www.thehoya.coni/admit-
              rate-falls-14-percent-lowest-university-history/
      11.     Georgetown University Office of Undergraduate Admissions, First Year
              Application, available at https://uadmissions.georgetown.edu/applying/first-year-
              application/ (last accessed Sep. 4,2019)
      12.     Calif. Bill No. ACR-64
      13.     Press Release, Cal. State System, CSU New Students Applications and Admissions
              By Campus and Student Level (Dec. 14, 2018), available at
              https://www.calstate.edu/as/stat_reports/2018-2019/apps_f2018_all.htm,
7^
          Case 1:19-cr-10117-IT Document 430 Filed 09/09/19 Page 3 of 3




    14.   Press Release, UC System, Freshman Applications by Campus and Residency,
          available at https://www.ucop.edu/institutional-research-academic-
          planning/_files/factsheets/2019/fall-2019-applications-table-1-1.pdf
    15.   ACT, Inc., Current ACT Fees and Services, available at https://www.act.org/
          content/act/en/products-and-services/the-act/registration/fees.html (last accessed
          Sep. 4, 2019)
    16.   College Board, Fees, available at https://collegereadiness.collegeboard.org/
          sat/register/fees (last accessed Sep. 4,2019)
    17.   Jack Meserve, The SATMay Have Been Changed To Help The College Board
          Maximize Revenue, THE MOTLEY FOOL (Mar. 7, 2014), available at
          https://www.businessinsider.com/the-sat-may-have-been-changed-to-help-college-
          board-maximize-revenue-2014-3
    18.   Transcript of Proceedings, United States v. Tanner, No. 17-cr-00061-LAP
          (S.D.N.Y. Oct. 30, 2018) (Dkt. 214)
    19.   Judgment, United States v. Allen, No. 18-cr-20773-KMW (S.D. Fla. July 8, 2019)
          (Dkt. 34)
    20.   Plea Agreement, UnitedStates v. Allen, No. 18-cr-20773-KMW (S.D. Fla. Oct. 3,
          2018) (Dkt. 10)
    21.   Jury Verdict, United States v. Esformes, No. 16-cr-20549-RNS (S.D. Fla. April 5,
          2019) (Dkt. 1245)
    22.   Unpublished Decisions
              a. United States v. Corrigan, 273 F. App'x 15 (2d Cir. 2008)
^             b. United States v. Rybicki, 38 F. App'x 626 (2d Cir. 2002)
              c. United States v. Winters, 62 F.3d 1418, 1995 WL 462415 (6th Cir. Aug. 3,
                 1995)
              d. United States v. Kelly, No. 17-cr-547001-RWS, 2018 WL 2411593
                 (S.D.N.Y. May 29,2018)
